 

Exhibit 10.43

 

EXECUTION VERSION

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated October 19, 2018, is made by APPLIED DNA SCIENCES, INC. a
Delaware corporation (the “Grantor”), in favor of DELAWARE TRUST COMPANY, a
Delaware corporation, as collateral agent (the “Collateral Agent”) for the
Secured Parties (as defined in the Security Agreement referred to below).

 

WHEREAS, Grantor is party to the Securities Purchase Agreement dated as of
August 31, 2018 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Securities Purchase Agreement”) with
the Buyers party thereto.

 

WHEREAS, pursuant to the Securities Purchase Agreement, the Grantor has executed
and delivered that certain Security Agreement dated as of October 19, 2018 made
by the Grantor to the Collateral Agent for the benefit of the Secured Parties
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”; the capitalized terms defined
therein and not otherwise defined herein being used herein as therein defined).

 

WHEREAS, under the terms of the Security Agreement, the Grantor has granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain intellectual property of the Grantor,
and have agreed as a condition thereof to execute this IP Security Agreement for
recording with the U.S. Patent and Trademark Office, the United States Copyright
Office and other governmental authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Grantor agrees as follows:

 

SECTION 1. Grant of Security. Grantor hereby grants to the Collateral Agent for
the ratable benefit of the Secured Parties a security interest in all of
Grantor’s right, title and interest in and to the following (the “Collateral”):

 

(i)        all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto, including, without limitation, those set forth in Schedule
A hereto (the “Patents”);

 

(ii)       all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark applications under applicable federal law), together, in
each case, with the goodwill symbolized thereby, including, without limitation,
those set forth in Schedule B hereto (the “Trademarks”);

 



 

 

(iii)      all copyrights, including, without limitation, copyrights in Computer
Software (as hereinafter defined), internet web sites and the content thereof,
whether registered or unregistered, including, without limitation, the copyright
registrations and applications and exclusive copyright licenses set forth in
Schedule C hereto (the “Copyrights”);

 

(iv)      all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the foregoing, all rights in
the foregoing provided by international treaties or conventions, all rights
corresponding thereto throughout the world and all other rights of any kind
whatsoever of Grantor accruing thereunder or pertaining thereto;

 

(v)       any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, such damages; and

 

(vi)      any and all proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and supporting
Obligations (as defined in the Security Agreement) relating to, any and all of
the Collateral of or arising from any of the foregoing.

 

SECTION 2. Security for Obligations. The grant of a security interest in the
Collateral by Grantor under this IP Security Agreement secures the payment of
all Secured Obligations now or hereafter existing under or in respect of the
Transaction Documents, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, premiums, penalties,
fees, indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this IP Security Agreement
secures, as to Grantor, the payment of all amounts that constitute part of the
Secured Obligations and that would be owed by Grantor to any Secured Party under
the Transaction Documents but for the fact that such Secured Obligations are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving Grantor.

 

SECTION 3. Recordation. Grantor authorizes and requests that the Register of
Copyrights, the Commissioner for Patents and the Commissioner for Trademarks and
any other applicable government officer record this IP Security Agreement.

 

SECTION 4. Execution in Counterparts. This IP Security Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.

 

SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been
entered into in conjunction with the provisions of the Security Agreement.
Grantor does hereby acknowledge and confirm that the grant of the security
interest hereunder to, and the rights and remedies of, the Collateral Agent with
respect to the Collateral are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated herein by reference as if
fully set forth herein.

 



 

 

SECTION 6. GOVERNING LAW. THIS IP SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAWS.

 

[remainder of page intentionally blank]

 



 

 

 

IN WITNESS WHEREOF, Grantor has caused this IP Security Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

      APPLIED DNA SCIENCES, INC.       By /s/ Beth Jantzen   Name: Beth Jantzen,
CPA   Title: Chief Financial Officer         Address for Notices:       50
Health Sciences Drive   Stony Brook, NY 11790   Attn: Beth Jantzen, CPA  
Facsimile: 631-240-8900     with a copy to:       Pepper Hamilton LLP   The New
York Times Building   37th Floor   620 Eighth Avenue   New York, NY 10018-1405  
Attention: Merrill M. Kraines   E-mail: krainesm@pepperlaw.com    

 



 

 

SCHEDULE A

 

PATENTS

 

 Country

  Status   Application
 No.   Application
 Date   Title   Patent No.   Grant Date United
States   Granted   12/384,554   04/06/2009   METHOD FOR A CONTINUOUS RAPID
THERMAL CYCLE
SYSTEM   8,163,489   04/24/2012

 



 

 

SCHEDULE B

 

TRADEMARKS

 

 Docket No.

 

Client Ref 

No.

  Country    Application
Date   Application
No.    Registration
Date    Registration No.   Status 2542-83       United States   12/13/2016  
87/267,216           Filed 2542-82       United States   12/20/2016   87/275,103
  12/12/2017   5,356,414   Registered 2542-47   8251-61   United States  
06/09/2008   77/494,134   01/05/2010   3,735,415   Registered 2542-75   2542-75
  United States   12/09/2016   87/263,954   05/23/2017   5,209,527   Registered
2542-95       United States   5/16/2017   87/451,220           Filed 2542-89    
  United States   3/6/2017   87/360,183   10/17/2017   5,313,762   Registered
2542-84       United States   12/23/2016   87/279,792   08/22/2017   5,269,735  
Registered 2542-89A       United States   8/16/2017   87/571,726           Filed

 

 

:

 



 

 

SCHEDULE C

 

COPYRIGHTS

 

None.

 



 

 

 

